18-60526-rbk Doc#1116 Filed 06/05/20 Entered 06/05/20 14:04:11 Main Document Pg 1
                                       of 6



                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

       In re:                             § Chapter 7
                                          §
       Little River Healthcare Holdings,  § Case No. 18-60526-rbk
       et al.,                            § (Jointly Administered)
               Debtors.                   §
                                          §
       Health Care Service Corporation    §
       d/b/a Blue Cross and Blue Shield   §
       of Texas,                          §
               Plaintiff.                 §
                                          §
       v.                                 §     Adv. No. 20-__________
                                          §
       Rockdale Blackhawk, LLC d/b/a      §
       Little River Healthcare, and       §
       The Texas Department of Insurance, §
               Defendants.                §
                                          §

                         COMPLAINT IN INTERPLEADER

              Blue Cross and Blue Shield of Texas, an unincorporated division of
       Health Care Service Corporation, a Mutual Legal Reserve Company
       (“BCBSTX”), as interpleader, files this Complaint in Interpleader and
       respectfully states as follows:

                                             I.
                            JURISDICTION AND VENUE

             1.      This adversary proceeding arises in and relates to the chapter 7
       case of Rockdale Blackhawk, LLC d/b/a Little River Healthcare (the
       “Debtor”), which is a debtor in the above-captioned jointly administered
       chapter 7 cases.

             2.      This Court has jurisdiction over the adversary proceeding
       pursuant to 28 U.S.C. §§ 1334 and 1335. This is a core proceeding under 28
       U.S.C. § 157(b)(2)(A), (E), and (O).



                                                                              Page 1
18-60526-rbk Doc#1116 Filed 06/05/20 Entered 06/05/20 14:04:11 Main Document Pg 2
                                       of 6



             3.      Venue is proper under 28 U.S.C. § 1409 because this adversary
       proceeding arises under title 11 or arises in or relates to the Debtor’s pending
       chapter 7 case.

              4.     The statutory predicate for the relief requested herein is found
       at 28 U.S.C. §§ 1335 and 2361, and this action is brought under Federal Rule
       of Civil Procedure 22, made applicable in this adversary proceeding by
       Federal Rule of Bankruptcy Procedure 7022.

                                              II.
                                         PARTIES

              5.    Blue Cross and Blue Shield of Texas, an unincorporated
       division of Health Care Service Corporation, a Mutual Legal Reserve
       Company, is the plaintiff and interpleader in this action.

              6.     James Studensky, in his capacity as the chapter 7 trustee (the
       “Trustee”) for the Debtor and its estate, is a defendant herein. Mr. Studensky
       has agreed to accept service of process through his counsel Brian T. Cumings,
       Graves, Dougherty, Hearon & Moody, P.C., 401 Congress Avenue, Suite
       2700, Austin, TX 78701.

              7.    The Texas Department of Insurance (“TDI”) is a defendant
       herein. TDI has agreed to accept service of process through its counsel,
       J. Casey Roy, Office of the Texas Attorney General, Bankruptcy &
       Collections Division, P. O. Box 12548, Austin, Texas 78711-2548.

                                             III.
                                     BACKGROUND

               8.     The Debtor and certain of its affiliates filed voluntary petitions
       for relief under chapter 11 of the United States Bankruptcy Code on July 24,
       2018. Their cases were converted to chapter 7 on December 7, 2018, after
       which the Trustee was appointed in each of their cases as chapter 7 trustee.

               9.    On September 17, 2018, the Debtor submitted a demand for
       arbitration of certain claims, including for penalties arising from alleged
       violations by BCBSTX of the Texas Prompt Payment Laws. The matter was
       arbitrated before a duly-appointed arbitrator (the “Tribunal”) in American
       Arbitration Association Case. No. 01-18-0001-0136 (the “Arbitration”)


                                                                                Page 2
18-60526-rbk Doc#1116 Filed 06/05/20 Entered 06/05/20 14:04:11 Main Document Pg 3
                                       of 6



       during August 2019. On May 6, 2020, the Tribunal issued its Final Award
       in the Arbitration.

              10.    Also on May 6, 2020, Little River filed an application to
       confirm the Final Award, commencing an adversary proceeding in this Court,
       styled Rockdale Blackhawk, LLC v. Blue Cross and Blue Shield of Texas;
       Adv. No. 20-06006.

              11.     As part of the Final Award, the Tribunal found that BCBSTX
       was liable for certain prompt payment penalties under the Texas Prompt
       Payment Act and “Little River is entitled to recover $18.9 million under the
       [Texas Prompt Payment Act].” Final Award at ¶ 142. The Tribunal
       calculated the amount of the prompt payment penalties to be $18,900,000.00
       through the commencement of the final hearing in the Arbitration plus
       statutory interest at 18% per annum continuing to accrue until paid for a total
       of $21,789,370 (the “Penalty Portion”) if paid on June 10, 2020.

               12.     In a section of the Final Award titled “Prompt Pay Penalties,
       Interest and Payee” the Tribunal addressed the question of to whom the
       prompt payment penalties must be paid, citing Tex. Ins. Code §§ 1307.137(l)
       and 843.342(m) and Tex. Admin. Code § 21.2815(5). Final Award ¶ 163.
       Section 1307.137(l) states that, for prompt payment penalties awarded to an
       institutional provider like Little River, under that section, “the insurer shall
       pay 50 percent of the penalty amount computed under this section, including
       interest, to the institutional provider and the remaining 50 percent of that
       amount to the Texas Health Insurance Risk Pool.” Section 843.342(m)
       similarly directs that, for a penalty awarded to an institutional provider under
       that section, “the health maintenance organization shall pay 50 percent of the
       total penalty amount computed under this section, including interest, to the
       institutional provider and the remaining 50 percent of that amount to the
       Texas Health Insurance Risk Pool.” Finally, Tex. Admin. Code § 21.2815(5)
       directs payment “50 percent of the penalty to the institutional preferred
       provider and 50 percent of the penalty to the Texas Health Insurance Pool
       until its dissolution, and after its dissolution to the department.”
            13.     In connection with its findings that BCBSTX was liable for
       payment of the the Penalty Portion, the Tribunal stated that “under the clear


                                                                               Page 3
18-60526-rbk Doc#1116 Filed 06/05/20 Entered 06/05/20 14:04:11 Main Document Pg 4
                                       of 6



       terms of the statute and the Commissioner’s authority, the Tribunal awards
       50 percent of the penalties and interest to the department” and, accordingly,
       concluded that “Little River shall have and recover from BCBSTX” an
       amount equal to 50% of the Penalty Portion,” and that “BCBSTX shall pay
       a like amount to the Texas Department of Insurance.” Final Award ¶ 163.
              14.   Subsequent to entry of the Final Award, the Trustee has taken
       the position that the Trustee has legal and/or equitable interests in the
       Disputed Fund (as defined below) for unreimbursed attorneys’ fees and/or
       other amounts as property of the estate under 11 U.S.C. 541(a) and therefore
       must be paid to the Trustee, as fiduciary for the Debtor’s chapter 7
       bankruptcy estate.

              15.     In conflict with the Trustee’s position, TDI takes the position
       that an amount equal to 50% of the Penalty Portion, or $10,894,685.00 (the
       “Disputed Fund”) is not property of the estate under 11 U.S.C. § 541(a) and,
       pursuant to the Final Award and applicable law, must be paid directly to TDI
       without first passing through the bankruptcy estate.
              16.    Based on the foregoing, there is a dispute as to which of the
       Defendants is entitled to control and direct use of the Disputed Fund, and
       BCBCTX believes that it faces the possibility of multiple liability with
       respect to the Disputed Fund as a result. The Defendants’ claims are thus
       adverse and conflicting, and BCBSTX is unable to determine to whom the
       Disputed Fund properly belongs.

                                            IV.
                                    INTERPLEADER

              17.    Upon entry of an order authorizing deposit of funds in the
       registry of the Court, BCBSTX will deposit the sum of $10,894,685.00,
       which is the entire amount of the Disputed Fund, into the registry of the Court
       on or before June 10, 2020.

              18.    BCBSTX does not claim an interest in the Disputed Fund, and
       has filed this action of its own free will to avoid multiple liability and
       unnecessary costs.




                                                                              Page 4
18-60526-rbk Doc#1116 Filed 06/05/20 Entered 06/05/20 14:04:11 Main Document Pg 5
                                       of 6



              19.    Defendants’ respective claims against the Disputed Fund, as
       described above, expose BCBSTX to the potential for multiple liability
       insofar as there is a dispute as to whom BCBSTX should pay the Disputed
       Fund.

              20.    Pursuant to 28 U.S.C. § 1335 and Fed. R. Civ. P. 22, it is
       appropriate and necessary that Defendants be required to interplead their
       respective claims to the Disputed Fund for determination by the Court.

              21.     Upon deposit of the Disputed Fund with the registry of the
       Court, BCBSTX is entitled to be discharged from further liability to
       Defendants on account of the Disputed Fund. See, e.g., Phillips Petroleum
       Co. v. Adams, 513 F.2d 355, 370 (5th Cir. 1975) (“Once a stakeholder makes
       an unconditional offer to give up possession of a disputed fund, it ceases to
       exert that dominion over the money sufficient to justify an obligation to pay
       interest thereon, and the rule is that once such an unconditional tender is
       made, any liability for interest ceases as of the date of tender.”); State Farm
       Life Ins. Co. v. Martinez, 216 S.W.3d 799, 807-08 (Tex. 2007) (holding that
       interest and penalties do not continue to accrue following a proper
       interpleader of funds).

                                             V.
                                 INJUNCTIVE RELIEF

               22.    Under 28 U.S.C. § 2361, this Court is empowered in a civil
       action of interpleader to issue its process for all claimants and to enter its
       order restraining them from instituting or prosecuting any proceeding in any
       state or federal court affecting the Disputed Fund, as the property involved
       in the interpleader action, until further order of the Court. In view of the
       multiple Defendant-claimants and their competing claims to the Disputed
       Fund, it is appropriate and necessary that this Court issue an order
       permanently restraining Defendants from instituting or prosecuting any such
       actions against BCBSTX that relate to, or affect, the Disputed Fund, subject
       to further order of the Court.




                                                                              Page 5
18-60526-rbk Doc#1116 Filed 06/05/20 Entered 06/05/20 14:04:11 Main Document Pg 6
                                       of 6


                                             VI.
                 REQUEST FOR ENTRY OF PROPOSED ORDER

              23.     BCBSTX requests entry of the proposed Order in Interpleader
       (the “Proposed Order”) submitted herewith. BCBSTX is informed that the
       Trustee is in agreement with the terms of the Proposed Order, including those
       concerning BCBSTX’s interpleader of the Disputed Fund and the discharge
       of BCBSTX with respect to the Disputed Fund. As of the filing of this
       Complaint in Interpleader, TDI has not indicated its consent to the terms of
       the Proposed Order.

             24.    Upon the terms set forth in the Proposed Order, BCBSTX
       unconditionally offers to and is ready to deposit with the Court the Disputed
       Fund and neither has, nor claims, any interest in the Disputed Fund.

              25.    BCBSTX has in no way colluded with any Defendant
       concerning the matters of this cause. BCBSTX has not been, and upon
       interpleader of the Disputed Fund and entry of the Proposed Order will not
       be, indemnified in any manner by any Defendant.

              WHEREFORE BCBSTX respectfully requests entry of the Proposed
       Order; that Defendants be cited to appear and answer, interpleading their
       claims to the Disputed Fund; and for such relief to which it is justly entitled.

       Dated: June 5, 2020                    Respectfully submitted,
             Dallas, Texas
                                              REED SMITH LLP

                                              By: /s/ Michael P. Cooley
                                              Martin J. Bishop (SBN 24086915)
                                              Michael P. Cooley (SBN 24034388)
                                              2501 N. Harwood, Suite 1700
                                              Dallas, Texas 75201
                                              T: 469.680.4200
                                              F: 469.680.4299
                                              mbishop@reedsmith.com
                                              mpcooley@reedsmith.com

                                              Counsel to Blue Cross and Blue Shield
                                              of Texas, an unincorporated division of
                                              Health Care Service Corporation


                                                                               Page 6
